Ingram, Justice,
dissenting.
I dissent in this case because of the clear and unmistakable implication of the majority opinion that this court will no longer enforce the provisions of the Civil Practice Act governing the final trial of a divorce case. A final divorce can now be granted, on the grounds that the marriage is irretrievably broken, on the same date that the action is filed in court if both parties consent to it. At least this would seem to be the logical result permitted when the opinion in this case is read with the majority *118opinion in Friedman v. Friedman, 233 Ga. 254 (210 SE2d 754) (1974) and its progeny. Until the court adopted the present opinion, I had considered that our holding in Bradberry v. Bradberry, 232 Ga. 651 (208 SE2d 469) (1974), was controlling on the ripeness for final trial of a divorce case. We said there (p. 653): "As stated above § 81A-140 now controls the time for trials. Section 81A-140 (a) clearly states that 'Divorce . . . cases, shall be triable any time after the last day upon which defensive pleadings were required to be filed.’ Section 81A-140 (b) adds the proviso that there is no authority for conducting divorce trials sooner than the last day upon which defensive pleadings were to be filed, regardless of the consent of the parties.” (Emphasis supplied.)
I dissent because I find no ambiguities or interstices in the Civil Practice Act on this issue. As Justice Jordan said for a unanimous court in Bradberry, the language of the statute clearly states the rule. I would apply it just as the General Assembly has written it. If the public policy of the state is to be changed to authorize the courts to grant a final divorce on the date the action is filed, the General Assembly, in my opinion, should provide for it by statute because, after all, it is the lawmaking branch of our government under the Constitution.
I respectfully dissent.